Citation Nr: 0623446	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  03-30 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern







INTRODUCTION

The veteran had active service in the Army from January 1944 
to October 1945, as well as active service in the Air Force 
from December 1949 to March 1954, and from January 1968 to 
June 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Pursuant to the veteran's June 2006 motion, this case has 
been advanced 
on the Board's docket for good cause shown under 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900 (c).


FINDINGS OF FACT

1.  The veteran is shown to have only performed active 
service in Thailand during the Vietnam Era.

2.  The competent medical evidence of record does not show 
that peripheral neuropathy was present in service or within 
one year thereafter.

3.  No competent evidence has been submitted to show that the 
currently demonstrated peripheral neuropathy is due to 
herbicide exposure or other events in service.


CONCLUSION OF LAW

The veteran's peripheral neuropathy of both feet is not due 
to disease or injury that was incurred in or aggravated by 
service; nor may peripheral neuropathy be presumed to have 
been due to herbicide exposure in service; or otherwise 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1154, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107.  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the RO furnished VCAA notice to the veteran in February 2003, 
two months before the initial denial of the veteran's claim 
in April 2003.

VA has otherwise fulfilled its duty to notify the veteran in 
this case.  In the February 2003 letter, and a subsequent 
letter in January 2004, VA informed the veteran of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letters, VA informed the veteran that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The letters also 
advised the veteran to submit any relevant evidence in his 
possession.  

In terms of notification regarding the degree of disability 
and effective date, required elements identified in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), any 
lack of notice thereof does not prejudice the veteran.  Any 
such downstream issue is rendered moot based upon the denials 
below, and the veteran is not prejudiced by the Board's 
consideration of the pending issues.

Accordingly, the Board finds that the two letters fulfilled 
VA's duty to notify, including the duty to notify the veteran 
to submit any pertinent evidence in his possession. 

The Board also finds that all necessary assistance has been 
provided to the veteran. The RO has made numerous attempts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claim, including obtaining service medical 
records and private medical records identified by the 
veteran.  Additionally the RO submitted numerous requests to 
confirm the veteran's Vietnam era service and possible 
herbicide exposure.

The Board notes that the veteran was not afforded a VA 
examination to obtain a medical opinion regarding the 
etiology of his peripheral neuropathy.  However, under 38 
U.S.C.A. § 5103A(d), VA is only required to provide a medical 
examination or obtain a medical opinion if (1) there is 
competent evidence of a current disability, and (2) evidence 
that the disability or symptoms may be associated with 
service, but (3) the case does not contain sufficient medical 
evidence for VA to make a decision on the claim.

As there is no competent evidence of a possible nexus between 
the veteran's peripheral neuropathy and service, a medical 
examination is not required, and the Board finds that the 
record as it stands includes sufficient evidence to decide 
the claims.  38 C.F.R. § 3.159(c)(4).  As such, the Board 
finds that VA has fulfilled its duty to notify and assist the 
veteran. 

Analysis

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

In the present case, service medical records are silent for 
any complaints, findings, or diagnosis related to peripheral 
neuropathy.  Additionally, the evidence of record, reports 
from James McCurdy, M.D., and Jerry R. Tindel, M.D., 
indicates that the veteran did not begin experiencing 
peripheral neuropathy until September 2002, many decades 
after service.  Upon examination, the veteran complained of 
unpleasant feelings and unsteadiness in his feet, as well as 
the need to wear socks at night to keep his feet warm.  The 
private physician's evaluation noted active symptomatology of 
peripheral neuropathy, but also noted that the condition was 
in the early stages.

Service connection for certain chronic conditions, including 
organic disease of the nervous system, may be established 
based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection cannot be granted based upon the 
provisions of 38 C.F.R. § 3.303(b) because, as noted above, 
the veteran's neuropathy was first documented in 2002, more 
than one year from the date of separation from service.  
Moreover, there has been no continuity of symptomatolgy after 
service.  

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease listed at § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6), 3.313.  If a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6) are met, even though there is 
no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).  For the purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).

Service connection cannot be granted based upon this 
presumption because the veteran served in Thailand but did 
not service in Vietnam.  Moreover, the earliest documentation 
of peripheral neuropathy is in 2002, the veteran has not 
demonstrated acute or subacute peripheral neuropathy as 
defined in the aforementioned controlling regulation.  

While the Board acknowledges the veteran's contention that he 
was exposed to herbicides in Thailand as a result of 
Operation Ranch Hand, the required confirmation of exposure 
to herbicides in Thailand is not reflected by evidence of 
record.  The veteran states that he did not receive 
treatment, and began experiencing symptoms related to 
herbicide exposure shortly after returning from Thailand.  
However, as previously discussed, the record does not 
indicate any complaints or treatment related to herbicide 
exposure or peripheral neuropathy in Thailand or elsewhere, 
until many decades after service.

Even if, as in this case, an appellant is found not entitled 
to a regulatory presumption of service connection, the claim 
must still be reviewed to determine if service connection can 
be established on a direct basis.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994)(holding that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  
The rationale employed in Combee also applies to claims based 
on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 
155 (1997).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In order to 
establish service connection under this theory, a claimant 
must generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

While the Board accepts the veteran's September 2002 
diagnosis as valid medical evidence of a current disability, 
there is no evidence of an in-service injury or aggravation 
of an injury.  The veteran's service medical and records are 
completely void of any mention of herbicide exposure, 
peripheral neuropathy, or any symptoms that could possibly be 
related to the condition.  Furthermore, the September 2002 
diagnosis as well as the other evidence of record, fail to 
attribute the veteran's condition to any event during 
service.

The only favorable evidence is the veteran's own statement 
that his exposure to herbicides in Thailand contributed to 
his condition.  Where, as here, the claims turn on a medical 
matter, the veteran cannot establish entitlement to service 
connection on the basis of his assertions, alone.  As a lay 
person, without appropriate medical training and expertise, 
the veteran simply is not competent to offer a probative 
opinion on a medical matter, such as whether his claimed 
disabilities are the result of his active service.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.

However, the benefit of the doubt rule cannot be applied in 
the instant case, as the preponderance of the evidence is 
against a grant of service connection for peripheral 
neuropathy of both feet.  The Board finds that absent an 
applicable regulatory presumption, or medical evidence 
supporting the argued causal nexus between the veteran's 
peripheral neuropathy and active service, the Board is not 
able to find that the veteran's peripheral neuropathy is the 
result of his active service.  

After review of the record, and for the reasons and bases 
expressed above, the Board concludes that the preponderance 
of the evidence is against the veteran's claims for 
entitlement to service connection for peripheral neuropathy 
of both feet. 

The benefit sought on appeal is accordingly denied.


ORDER

Service connection for peripheral neuropathy of both feet is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


